Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 17, 1979, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed and the case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). While we affirm the judgment of conviction due to the overwhelming proof of guilt, we observe that the prosecution should not have elicited from the two police witnesses that the defendant was the individual identified by the complaining witness (see People v Trowbridge, 305 NY 471). We have considered the other points raised by the defendant and have found them to be without merit. Mollen, P. J., Lazer, Cohalan and Gibbons, JJ., concur.